Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-14 and 16-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests an electronic device comprising: a display panel comprising:
a first pixel circuit;
a second pixel circuit adjacent to the first pixel circuit;
a third pixel circuit adjacent to the second pixel circuit the second pixel circuit disposed between the first pixel circuit and the third pixel circuit;
a first signal line electrically connected to the first pixel circuit; 
a second signal line electrically connected to the second pixel circuit; 
a third signal line electrically connected to the third pixel circuit; and 
a first buffer circuit unit disposed between the first pixel circuit and the second pixel circuit, wherein at least a portion of the first pixel circuit and at least a portion of the second pixel circuit are disposed between the first signal line and the second signal line, and the second signal line and the third signal line are disposed between the second pixel circuit and the third pixel circuit.  
Claim 4 is allowed since none of the prior art, alone or in combination, teaches or suggests an electronic device comprising: a display panel comprising:
a first pixel circuit:
a second pixel circuit adjacent to the first pixel circuit; 
a first signal line electrically connected to the first pixel circuit;
a second signal line electrically connected to the second pixel circuit; 
a first buffer circuit unit disposed between the first pixel circuit and the second pixel circuit wherein at least a portion of the first pixel circuit and at least a portion of the second pixel circuit are disposed between the first signal line and the second signal line; and
a first brightness enhancement area; and
a normal brightness area, wherein the first brightness enhancement area has a greater brightness than the normal brightness area while displaying a monochromic image.  
Claim 19 is allowed since none of the prior art, alone or in combination, teaches or suggests an electronic device comprising:
a display panel comprising:
a first pixel circuit;
a second pixel circuit adjacent to the first pixel circuit;
a first signal line electrically connected to the first pixel circuit;
a second signal line electrically connected to the second pixel circuit;
a first buffer circuit unit disposed between the first pixel circuit and the second pixel circuit wherein at least a portion of the first pixel circuit and at least a portion of the second pixel circuit are disposed between the first signal line and the second signal line; and
a black matrix, comprising a first black matrix element and a second black matrix element, wherein the first black matrix element covers the first signal line and the second black matrix element covers the first buffer circuit unit.  
Claims 2-3, 5-14, 16-18 and 20 are allowed for being dependent upon aforementioned independent claims 1, 4 and 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624